Citation Nr: 1337605	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  08-39 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to February 1976. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Veteran testified before the undersigned Veterans Law Judge in May 2010.  A transcript of the hearing has been associated with the claims file.

In March 2013, the Board reopened and remanded the claim for asthma for additional notice and adjudication.  The matter has been returned to the Board for appellate disposition.


FINDING OF FACT

The competent and probative medical evidence of record preponderates against a finding that the Veteran's asthma is due to events in active service.


CONCLUSION OF LAW

The criteria for service connection for asthma have not been met.   38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).  

The RO provided the Veteran pre-adjudication notice by letters dated in December 2007 and August 2008.   

VA also has a duty to assist the Veteran in the development of the claim.  VA has obtained service treatment and personnel records, assisted the Veteran in obtaining evidence, provided the Veteran VA examinations, and afforded the Veteran the opportunity to give testimony before the Board, the transcript of which has been obtained.  

Mid-Kansas Ear, Nose and Throat Associates indicated they did not have records of the Veteran that dated back to 1984 or 1985.  Southwestern Medical Center indicated they did not have records of the Veteran dated in 1976, 1977, or 1978 as they could not find him by name or social security number in their computer.  Saint Catherine Hospital had no records of the Veteran.  Any further efforts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(1).
 
All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's paper claims file and virtual record (including Virtual VA and Veteran's Benefits Management System (VBMS)).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran claims that he has asthma as result of active military service.  In May 2010, the Veteran presented testimony before the Board.  Notably, he claimed that he began having breathing problems while stationed in the Republic of Vietnam (RVN).  He indicated that medical personnel told him he had asthma, but the doctor did not diagnosis the condition since he was not wheezing at the time.  He stated that after service he treated with Primatene Mist.  He indicated that he continuously treated for asthma between approximately 1982 and 1995.  He further testified that he has had problems with asthma since service. 

After review of the evidence, the Board finds service connection must be denied because the competent, probative evidence does not suggest asthma had an onset in service or is causally related to service.  In this regard, the Veteran's service treatment records were negative for complaints, treatment, or diagnoses of asthma, to include reports of medical examination dated in July 1962, May 1965, and December 1975.  

Contrary to the Veteran's statements that he experienced asthma in service and a statement from RP, indicating the Veteran was a member of his unit at Fort Sill, Oklahoma, and had several medical problems, to include asthma, the Veteran specifically denied asthma and shortness of breath on his December 1975 report of medical history taken at separation.  The Veteran did report pain and pressure in his chest; however, the provider indicated there were no problems and the Veteran's lungs were evaluated as normal upon the corresponding separation examination. 

The Board acknowledges that the Veteran is competent to give testimony about what he experienced; for example, he is competent to report his in-service experiences.  See, e.g., Layno, supra.  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.   See Rucker, supra.   Neither the Veteran nor RP are competent to establish a medical diagnosis of asthma and their statements are contradicted by contemporaneous statements of the Veteran to medical providers in service.   

Post-service, records from the Wichita Clinic dated in September 1983 show that asthma was diagnosed four years prior (approximately 1979).  An entry dated in June 2001 showed the Veteran had severe persistent chronic asthma.  Notes dated in October 2007 contain a diagnosis of chronic obstructive pulmonary disease (COPD).  VA outpatient treatment records dated in 2005 note asthma with periodic exacerbations.

VA outpatient treatment records dated in January 2009 note a history of childhood asthma.  The Veteran reported that he was again diagnosed with asthma in the early 1970's and quit smoking in 1975 or 1976 because of his asthma.  Private medical records dated in March 2011 show continued treatment for dyspnea on exertion. The Veteran was diagnosed with COPD with an asthma component.

As noted above, the service treatment records reflect no histories or treatment for asthma.  Even considering the entry from Wichita Clinic indicating the Veteran was diagnosed with asthma in approximately 1979, this was three years after separation.  The time lapse can be considered, along with other factors, as evidence of whether an injury or disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000).  

The Veteran contends that he has had continuous problems with breathing and asthma since his discharge from service; however,  any current assertions of such a continuity are of diminished credibility given the objective medical evidence of record.   38 C.F.R. § 3.303(b); Layno v. Brown, 6 Vet. App. 465 (1994); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Notably, the Veteran denied such symptoms at his separation from service.   The September 1983 entry from Wichita Clinic indicated that while the Veteran may have been diagnosed with asthma in 1979 (though not objectively confirmed), he had no problems with wheezing since then and had gotten better until  one month prior.  An entry dated in June 2001 revealed the Veteran had no treatment for chronic asthma since 1993.   

Nevertheless, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The Board finds that the preponderance of the competent evidence is against a finding of a nexus between the Veteran's asthma, and  his active service, despite his contentions to the contrary.  In that regard, the April 2013 VA examiner opined the Veteran's asthma was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the Veteran's service records were negative for treatment for asthma.  He further indicated that the Veteran exited the military in 1976 and there was a long gap in treatment.  Chronic asthma was diagnosed in 2001 and the Veteran's current pulmonary function tests demonstrated chronic obstructive pulmonary disease  (COPD) with a reversible component.  The examiner concluded that neither the Veteran's COPD nor past diagnoses of asthma were related to his military service as no medical nexus to service could be established.  

The Board is cognizant that the Veteran argued in his Brief on Appeal that the VA examination report was inadequate because the examiner indicated that chronic asthma was first diagnosed in 2001 and no reference was made to the treatment in the 1980's.  The argument is without merit.  The examiner did note that the Veteran was seen at the Wichita Clinic for asthma in the 1980s.  As noted above, the Board has considered the history of treatment, to include the gap in treatment both after service and between 1993 and 2001.  Moreover, the records from Wichita Clinic contain sporadic complaints of wheezing and diagnoses of bronchial asthma secondary to occupational chemical exposure and upper respiratory infections.  The examiner is correct in that chronic asthma was not diagnosed until 2001 after pulmonary function tests were performed, the first objective test of record.  Hence, no further opinion is necessary as the totality of the record does not support a finding of service connection.    

Based upon the evidence that has been submitted in this case the Board 
finds that the preponderance of the evidence is against the claim; thus, the Veteran may not be afforded the benefit of the doubt and his claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for asthma is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


